The opinion of the court was delivered by
Hebard, J.
1. Has the defendant money in his hands, which he cannot equitably retain 1 That must depend upon the manner of his obtaining it. If he obtained it by fraud and misrepresentation and circumvention, he cannot retain it. And that he did thus obtain it, as against McLaughlin, there cannot, from the facts detailed in the bill of exceptions, be any doubt.
*5492. Who, then, is entitled to this' money, — amounting to one hundred dollars 1 The plaintiff owed it to McLaughlin, McLaughlin had it secured by attachment upon the plaintiff’s land. This same land was sold, under an arrangement made by the defendant; and McLaughlin was induced to accept one half of his debt, in satisfaction of the whole, — which he would not have, done, if he had not been imposed upon and deceived by the defendant, who was his attorney. Therefore it is, that the defendant’s fraud has robbed McLaughlin, and not the plaintiff; as, if the defendant had been faithful and trustworthy to McLaughlin, he would have received his whole debt, instead of one half; so that the plaintiff is not affected by the defendant’s dishonesty, one way, or the other.
Judgment affirmed.